DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  The limitation “the inlet” should be “an inlet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 5-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 3, the limitation “a fan providing air to kinetic energy and driving the fan” is unclear if the air drives the fan or a powered fan moves the air. Dependent claim 4 is likewise rejected.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (KR 101512808; “Oh2808”).

Regarding claim 1, Oh2808 discloses, in figure 2, a portable multi-nozzle air flow meter (ABSTRACT, “multi-nozzle type air flow measuring apparatus”) comprising: a nozzle cover (210) attached to a front portion (see figure 2) of a cylindrical housing (110); a nozzle panel (220) attached to an inner portion (see figure 2) of the nozzle cover (210), with a central insertion hole (221) being defined in a central portion thereof (see figure 2), such that a measuring nozzle (230) is detachably inserted into the central insertion hole (221), the nozzle panel (220) comprising a sealing portion (222) provided an inner peripheral portion (see figure 2) of the 

Regarding claim 2, Oh2808 discloses, in figure 2 and 4, the fixed nozzles (240) have different cross-sectional areas (see figures 2 and 4), and are detachably attached (see KR_101512808 translation, p. 4, ¶ 8, examiner notes the fixed nozzles are detachably secure to the panel) to the nozzle panel (220).

Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (KR 2015005764; “Oh5764”).

Regarding claim 5, Oh5764 discloses, in figures 1-3, a portable multi-nozzle air flow meter (ABSTRACT, “multi-nozzle type air flow measuring apparatus”) comprising: a duct-connecting unit (342) into which air is introduced (¶ 0019, “for transferring the air discharged”); a refining unit (310) alleviating mobility of air intaken through the inlet (not enumerated, see figures 2 and 3, examiner notes Oh5764’s connecting pipe mates with the inlet cover at an inlet); a measuring nozzle (320) measuring an amount of air (¶ 0021, “for measuring the amount of air that has passed through the air calming means”) passing through the refining unit (310); a blower (330) disposed in rear (see figure 3) of the measuring nozzle (320), and comprising a motor (332), a fan (334) working in concert with the motor (332) to intake air (¶ 0023), measurement of 

Regarding claim 6, Oh5764 discloses, in figures 1-4, a clamp (430) fixed to an outer surface of the motor (332) and coupled to the heat dissipation member (338) to fixedly couple (¶ 0028) the motor (332) and the heat dissipation member (338).

Regarding claim 7, Oh5764 discloses, in figures 1-4, the fixing clamp (430) has a fixing hole (436) surrounding an outer circumferential surface of the motor (332), a coupling flange (434) provided on an open lower end of the fixing hole (436) to couple the fixing clamp (430) and the motor (332), and a fasten hole (432) through which the motor (332) and the heat dissipation (338) member are coupled (¶ 0029).

Regarding claim 8, Oh5764 disclose, in figures 1-4, the body (340) comprises: an inflow cover (342) connected to a connecting pipe  (not enumerated see figure 2) of the duct-connecting unit (210); a nozzle cover (344), to which the inflow cover is connected (see figure 3), and accommodating the measuring nozzle (320) therein; a handle (350) connected to an upper portion of the nozzle cover (344), with a sensor (352) for measuring a stack pressure of air (¶ 0037) being disposed on the handle (350); a fixing cover (346) to which the heat dissipation member (338) is fixedly coupled (¶ 0038); and a cylindrical housing (360) having both ends attached (see figure 2) to the nozzle cover (344) and the fixing cover (346), accommodating the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR 101512808; “Oh2808”), in view of Oh (KR 20100135024; “Oh5024”).

Regarding claim 3, Oh2808 discloses, in figures 1-2 and 4, a portable multi-nozzle air flow meter (ABSTRACT, “multi-nozzle type air flow measuring apparatus”) comprising: a body (not enumerated, see figure 1) having defined an inlet ((10), examiner notes Oh2808’s figure 1 is a view of prior art however the examiner contends Oh2808’s preferred embodiment is an merely an innovation stemming from the prior art with common elements thereof) and an outlet (not enumerated, see figure 2, examiner construes the hashed area located on the cylindrical case is Oh2808’s outlet), through which air is intaken and discharged (examiner notes artisan’s would know an inlet and outlet are where air is taken in and discharged respectively), and comprising a refining unit (130) disposed between the inlet (10) and a nozzle (230) to alleviate mobility air intaken through the inlet (10); a measuring nozzle (230) detachably coupled to a central portion (see figure 2) of a nozzle panel (220), with an air measuring hole (231) being provided in a central portion (see figure 2) of the measuring nozzle (230) to measure and then discharge an 
Oh2808 fails to disclose a power supply, a refining unit between the inlet and an opening and closing unit, and an opening and closing unit.
Oh5024 teaches, in figures 1 and 2, comprising a power supply to provide power (see Oh5024 translation, p. 4, ¶ 5, Oh5024’s body unit has a power supply) to the air flow meter (100); a refining unit (130) disposed between the inlet (112) and an opening and closing unit (150, 152, 154, 156); the opening and closing unit (150, 152, 154, 156) comprising a protrusion member (150) reducing resistance reaction force of air discharged from the air measuring hole (see figures 1 and 2, examiner notes Oh5024’s cylinder members are depicted with a smaller diameter than Oh5024’s air seal means, examiner construes this difference to have a lower air resistance than a cylinder with a larger diameter than the air seal means) and a damper (152) provided integrally with the protrusion member (see figure 2, examiner notes Oh5024’s cylinder members are connected to the air seal means) to open and close (see Oh5024 translation, p. 5, ¶ 6) the air measuring hole (142), such that air discharged from the air measuring hole (142) is prevented from being reintroduced into the air measuring hole (142).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oh5024’s use of a power supply into Oh2808’s flow meter design to provide regulated power to electrical components. Doing so reduces maintenance . 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR 2015005764; “Oh5764”), as applied to claim 5, in view of Oh (KR 101415882; “Oh5882”).

Regarding claim 9, Oh5764 fails to disclose a duct hopper with support handle, connecting pipe and a pressure-measuring tap
Oh5882 discloses, in figures 1-4, a duct hopper (120) having an air container (122) into which air is introduced (¶ 0043); a connecting pipe (110) connected to the duct hopper (120) to prevent loss of air discharged (¶ 0045); a pressure-measuring tap (130) disposed on an upper portion (¶ 0042) of the duct hopper (120) and communicating with the air container (122) to measure an amount, static pressure, and average pressure of discharge air (¶ 0051) when the discharge air is being introduced thereto (¶ 0039-0040); a support handle (140) connected to both portions of the duct hopper, and comprising a length adjusting unit (160) by which a length of the support handle (140) is adjustable; and a support frame (150) supporting the duct hopper (120) from a ground, such that discharge air is introduced (¶ 061) into the connecting pipe (110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oh5882’s scheme introducing and measuring air through a duct hopper system into Oh5764’s air flow meter design to facilitate a connection of 

Regarding claim 10, Oh5764 and Oh5882, as combined in claim 9, fail to disclose the connecting pipe comprises a bellows.
However, Oh5882 further discloses, in figures 1-2, the connecting pipe (110) comprises a bellows, with a length thereof being adjustable (¶ 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oh5882’s connecting pipe bellows design into Oh5764 and Oh5882’s air flow meter design to facilitate a connection of the meter a ceiling. Doing so increases ease of use.

Regarding claim 11, Oh5764 and Oh5882, as combined in claim 9, fail to disclose a pressure measuring hole, a static pressure tap and a manometer.
However, Oh5882 further discloses, in figure 4, the pressure-measuring tap (130) comprises: a pressure measuring hole (136) measuring a pressure of air introduced into the air container to measure a static pressure of the air (¶ 0053-0055); a static pressure tap (134) having an average pressure port (138) measuring an average pressure of intake air (¶ 0053); and a manometer (300) correcting an error occurring in measurement of air flow by adjusting a pressure difference between discharge pressure of air and intake pressure of air (¶ 0057) intaken by the blower(120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oh5882’s pressure measuring hole, a static pressure 

Regarding claim 12, Oh5764 and Oh5882, as combined in claim 9, fail to disclose upper and lower supports, a stand and an angle adjusting unit.
However, Oh5882 further discloses, in figures 3 and 5a-5b, the support frame (150) comprises: an upper support (152) detachably connected (¶ 0062) to the duct hopper (120); a lower support (154) coupled to a lower portion (see figure 5a) of the upper support (152), such that a height of the support frame is adjustable (¶ 0062); a stand (156) fixed to a bottom of the lower support (154); and an angle adjusting unit (172) to which the upper support (152) is rotatably coupled (¶ 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oh5882’s upper and lower supports, stand and angle adjusting unit into Oh5764 and Oh5882’s air flow meter design support frame to increase functionality. Doing so increases stability and adjustability.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims because the examiner notes a search has not revealed prior art teaching or suggesting, at least, the subject matter claim 3 including the protrusion member has a shape selected from among a triangle, a trapezoid, and an ellipse. Examiner concludes prior existence of the combination, or a suggestion to combine all cited references, is improbable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856